     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOHN VIGIL,

               Plaintiff,

       v.                                                            Civ. No. 18-829 SCY/JFR

FRANCES TWEED et al.,

               Defendants.

                  MEMORANDUM OPINION AND ORDER GRANTING
                   MOTION FOR JUDGMENT ON THE PLEADINGS1

       Plaintiff is an employee of a state-run psychiatric hospital in Las Vegas, New Mexico. He

has sued the hospital, San Miguel County, and an assortment of individual defendants, claiming

that a series of searches conducted of his belongings at his workplace, and subsequent

prosecution for possession of a controlled substance, were unlawful. After Plaintiff filed his

Second Amended Complaint, the Court in its June 16, 2020 Memorandum Opinion found that

Plaintiff could not relitigate the issue of probable cause for his prosecution because the issue was

adversely determined against him in prior proceedings in state court. The County Defendants

(Sean Armijo, Antoine Whitfield, Anthony Madrid, and the Board of County Commissioners of

San Miguel County) now move for judgment on the pleadings on the ground of qualified

immunity. Doc. 91. In connection with this motion, the Court granted the County Defendants’

motion to stay all discovery in the case and denied Plaintiff’s Rule 56(d) request. Doc. 102.

       Because Plaintiff has not satisfied his burden to defeat qualified immunity from the




1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 15, 21 & 22.
      Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 2 of 16




federal claims, or to state a claim under state law, the Court grants the motion in full.

                                   PROCEDURAL HISTORY

       The procedural history of this case is summarized at length in the Court’s previous

Memorandum Opinions. Docs. 30, 66, 82 & 102. As relevant to the present decision, Plaintiff

filed his Second Amended Complaint (“SAC”) on September 22, 2019. Doc. 38. Plaintiff alleges

that the State Defendants fabricated anonymous notes suggesting that Plaintiff kept cash and

drugs in his desk at work and, further, that they planted evidence in Plaintiff’s desk during the

subsequent search that was based on these fabricated anonymous notes. Doc. 38 ¶¶ 18-24, 31-36,

41.

       With respect to the County Defendants, the SAC alleges that Undersheriff Anthony

Madrid conducted a warrantless search on June 19, 2012. Id. ¶¶ 39-41, 46. He and Deputy

Antoine Whitfield then used the fruits of that search to obtain a second search warrant on June

26, 2015 and executed it the same day. Id. ¶ 42. In addition, the SAC alleges that Deputy Sean

Armijo and Undersheriff Madrid “did not conduct the minimal investigation needed to discover

that the [anonymous] note was fabricated.” Id. ¶¶ 48, 50. It alleges the County Defendants were

aware of the warrantless character of the State Defendants’ searches, id. ¶¶ 47, 49, but that the

affidavits in support of the search warrants “deliberately omitted any mention of the previous

warrantless search or the individuals who had conducted it to disguise the use of the fabricated

note to discover planted evidence previously.” Id. ¶¶ 30, 44. The SAC also alleges that Deputy

Armijo and Undersheriff Madrid “pressed charges” against Plaintiff for possessing Hydrocodone

even though they knew that Hydrocodone had been lawfully prescribed to him. Id. ¶¶ 53-54.

       The County Defendants filed a motion to dismiss the SAC on December 2, 2019. Doc.

49. The Court agreed with the County Defendants that Plaintiff may not relitigate issues a state




                                                  2
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 3 of 16




court has already decided. Thus, it held that Plaintiff could not relitigate whether the State

Defendants’ workplace searches were legal or whether probable cause supported the criminal

prosecution against Plaintiff. Doc. 66 at 26, 30. But the legality of the County Defendants’

searches had not been determined in the state court proceedings and Plaintiff’s claims related to

the law enforcement searches (as opposed to the workplace searches) remained. Id. at 26, 30

(also finding state-law malicious prosecution claims can succeed under an alternative theory

even if probable cause supported the prosecution). In addition, the Court rejected the County

Defendants’ argument that Plaintiff insufficiently pleaded the federal Fourth Amendment claim.

Id. at 18-20. The Court, however, had no occasion to address whether qualified immunity

shielded the County Defendants from liability, as the County Defendants had not yet raised the

defense of qualified immunity. Id. at 18-20 & 18 n.11.

       Thus, the following claims in the SAC against the County Defendants survived: Count I

(federal Fourth Amendment claim); Count II (state-law unlawful search claim); Count IV, to the

extent Plaintiff intended to plead a state-law tort claim of malicious abuse of process; and Count

VII (respondeat superior state-law claims). Id. at 31. On September 24, 2020, the County

Defendants filed the present Motion For Judgment On The Pleadings On The Basis Of Qualified

Immunity And Other Grounds. Doc. 87. In the motion, they move to dismiss the federal claims

on the basis of qualified immunity, and to dismiss the state-law claims on the basis of the statute

of limitations and failure to state a claim. Id. Plaintiff filed a response in opposition on October

20, 2020, but also requested additional discovery in order to more fully respond to the motion.

Doc. 92. The County Defendants filed replies to both motions on November 3, 2020. Docs. 93 &

94. The Court denied Plaintiff’s requested discovery but permitted Plaintiff the opportunity for

additional briefing in connection with the motion for judgment on the pleadings, if desired. Doc.




                                                  3
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 4 of 16




102 at 8-9. Plaintiff did not submit any additional briefing. Therefore, briefing is complete and

the motion for judgment on the pleadings is ready for decision.

                                    STANDARD OF REVIEW

         Rule 12(c) permits a litigant to file a motion for judgment on the pleadings after the

pleadings have closed; that is, after the filing of the complaint and answer. “A motion for

judgment on the pleadings under Rule 12(c) is treated as a motion to dismiss under Rule

12(b)(6).” Atl. Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir.

2000).

         Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for failure

to state a claim upon which the court can grant relief. “[T]o withstand a Rule 12(b)(6) motion to

dismiss, a complaint must contain enough allegations of fact, taken as true, to state a claim to

relief that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a complaint

does not require detailed factual allegations to survive a Rule 12(b)(6) motion to dismiss, it

“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555.

         “A claim is facially plausible when the allegations give rise to a reasonable inference that

the defendant is liable.” Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016). The court’s

consideration, therefore, is limited to determining whether the complaint states a legally

sufficient claim upon which the court can grant relief. See Sutton v. Utah State Sch. for the Deaf

& Blind, 173 F.3d 1226, 1236 (10th Cir. 1999). The court is not required to accept conclusions of

law or the asserted application of law to the alleged facts. See Hackford v. Babbitt, 14 F.3d 1457,

1465 (10th Cir. 1994). Nor is the court required to accept as true legal conclusions that are




                                                  4
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 5 of 16




masquerading as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court must,

however, view a plaintiff’s allegations in the light most favorable to him. Schrock v. Wyeth, Inc.,

727 F.3d 1273, 1280 (10th Cir. 2013).

       Qualified immunity protects public officials from liability “insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). When an individual defendant raises the qualified

immunity defense on summary judgment, the burden shifts to the plaintiff to meet a strict two-

part test. Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009). The plaintiff must show that

1) the officer violated a constitutional or statutory right and 2) the right was clearly established

when the alleged violation occurred. Olsen v. Layton Hills Mall, 312 F.3d 1304, 1312 (10th Cir.

2002). A court may address these prongs in either order, Pearson, 555 U.S. at 236, but a plaintiff

must satisfy both to avoid qualified immunity, Olsen, 312 F.3d at 1304.

       A right is clearly established if “[t]he contours of the right [are] sufficiently clear that a

reasonable official would understand that what he is doing violates that right.” Anderson v.

Creighton, 483 U.S. 635, 640 (1987). The action at issue need not have been previously declared

unlawful, but its unlawfulness must be evident in light of preexisting law. Beedle v. Wilson, 422

F.3d 1059, 1069 (10th Cir. 2005). Unlawfulness is generally demonstrated “when there is

controlling authority on point or when the clearly established weight of authority from other

courts supports plaintiff’s interpretation of the law.” Id. at 1069-70 (internal quotation marks

omitted).

       The plaintiff bears the burden of identifying “a controlling case or robust consensus of

cases” where an officer acting “under similar circumstances” to those faced by the defendants




                                                  5
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 6 of 16




was found to have acted unlawfully. D.C. v. Wesby, 138 S. Ct. 577, 591 (2018); Quinn v. Young,

780 F.3d 998, 1013 (10th Cir. 2015). “In order for a law to be clearly established, there must be a

Supreme Court or other Tenth Circuit decision on point, or the clearly established weight of

authority from other circuits must have found the law to be as the plaintiff maintains.” Moore v.

Guthrie, 438 F.3d 1036, 1042 (10th Cir. 2006) (internal quotation marks omitted). If no

controlling authority is on point, the plaintiff must identify “a robust consensus of cases of

persuasive authority.” Plumhoff v. Rickard, 572 U.S. 765, 780 (2014) (internal quotation marks

omitted); Quinn, 780 F.3d at 1013. The plaintiff “does not need to find a case with an identical

factual situation.” Moore, 438 F.3d at 1042. But the correspondence between settled law and the

present case must be “substantial.” Quinn, 780 F.3d at 1014.

          In recent years, the Supreme Court “has issued a number of opinions reversing federal

courts in qualified immunity cases.” White v. Pauly, 137 S. Ct. 548, 551 (2017). “The Court has

found this necessary both because qualified immunity is important to society as a whole, and

because as an immunity from suit, qualified immunity is effectively lost if a case is erroneously

permitted to go to trial.” Id. (internal quotation marks and citations omitted). “[T]he defense of

qualified immunity gives public officials the benefit of legal doubts.” Donovan v. City of

Milwaukee, 17 F.3d 944, 951 (7th Cir. 1994) (internal quotation marks omitted). Thus, qualified

immunity provides “ample room for mistaken judgments” and protects all but “the plainly

incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 314, 343

(1986).

                                           DISCUSSION

I.        Fourth Amendment Claims

          According to the allegations in the Second Amended Complaint, the County Defendants

conducted three searches of Plaintiff’s belongings:


                                                  6
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 7 of 16




          June 5, 2015: Deputy Armijo and Undersheriff Anthony Madrid obtained and
           executed a search warrant on Plaintiff’s desk. In order to enable their search, Joe
           Chavez removed the lock he had placed on the desk after cutting Plaintiff’s own lock
           off. Doc. 38 ¶¶ 26-28.

          June 19, 2015: Undersheriff Madrid, accompanied by Ms. Tweed, searched Plaintiff’s
           locker in Mesa Cottage without a warrant. Ms. Tweed informed Undersheriff Madrid
           that the lock had been cut off and a search already performed by the State Defendants.
           Undersheriff Madrid later states that this search was executed pursuant to the June 5,
           2015 search warrant, a warrant that was specifically for Plaintiff’s desk in another
           building, and had been executed on June 5. Doc. 38 ¶¶ 39-41, 43.

          June 26, 2015: Undersheriff Madrid and Deputy Antoine Whitfield obtained and
           executed a search warrant for Plaintiff’s locker. During his examination of Plaintiff’s
           locker, Undersheriff Madrid seized several items. Doc. 38 ¶¶ 42-43.

       The County Defendants argue that warrants were not required for any of these searches

because the County Defendants permissibly seized the evidence under the “plain view” doctrine

and under the doctrine of third-party authority. Doc. 87 at 7-8, 8-9. Plaintiff’s Response does not

address either argument. Doc. 91. Instead of responding to these arguments, Plaintiff sought

discovery in the form of depositions under Federal Rule of Civil Procedure 56(d). Doc. 91 at 1.

These depositions, his counsel asserted, “are critical to Plaintiff’s ability to evaluate what was

known and not known by the County Defendants.” Doc. 91-1 at 3. Reading this assertion in

context with the remainder of the affidavit of Plaintiff’s counsel, Plaintiff sought discovery

related to whether the County Defendants were aware that statements Francis Tweed (a

supervisor at Plaintiff’s workplace) made at the administrative hearing were false. Doc. 91-1 at

2-3. As the Court explained in its March 21, 2021 Order Granting Motion to Stay Discovery,

however, even if Plaintiff obtained in discovery the information he hoped to find, the County

Defendants still had arguable probable cause to support their searches. Doc. 102 at 8. As a result,

the Court denied Plaintiff’s Rule 56(d) request. Doc. 102 at 8-9. Having denied Plaintiff’s Rule

56(d) request, the Court now moves forward to consider the County Defendants’ assertion of

qualified immunity.


                                                  7
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 8 of 16




       Defendants’ invocation of the doctrine of qualified immunity shifts the burden to Plaintiff

to satisfy both prongs of the qualified immunity test. Martinez v. Beggs, 563 F.3d 1082, 1088

(10th Cir. 2009); Olsen v. Layton Hills Mall, 312 F.3d 1304, 1304 (10th Cir. 2002). It also means

that “the plaintiff bears the burden of citing to [the Court] what he thinks constitutes clearly

established law.” Quinn v. Young, 780 F.3d 998, 1013 (10th Cir. 2015) (internal quotation marks

and alteration omitted). The Tenth Circuit has emphasized this burden in a variety of

circumstances. See also Cox v. Glanz, 800 F.3d 1231, 1245-46 (10th Cir. 2015) (by mere

assertion of the qualified immunity defense, the law enforcement officer shifted the burden to the

plaintiff to rebut both prongs of the qualified immunity test); Cummings v. Dean, 913 F.3d 1227,

1243 (10th Cir. 2019) (“Given that Plaintiffs bear the burden of presenting such a case to

overcome qualified immunity, this failure proves fatal to their position.” (citation omitted));

Estate of Ceballos v. Husk, 919 F.3d 1204, 1218 (10th Cir. 2019) (by failing to argue “that the

officer[s’] conduct was so obviously unconstitutional that it is not necessary for the plaintiff[s] to

show clearly established existing law prohibiting such conduct,” the plaintiff forfeited any such

argument).

       In his Response, Plaintiff did not address either prong of the qualified immunity test with

respect to whether Defendants’ searches were constitutional under the “plain view” and

“consent” doctrines. Doc. 91. Similarly, after the Court denied Plaintiff’s request for Rule 56(d)

discovery, the Court allowed Plaintiff to file a supplemental response, but Plaintiff filed none.

Because Plaintiff has declined to address the County Defendants’ assertion of qualified

immunity, the Court finds that Plaintiff has forfeited his Fourth Amendment arguments. See

Gutierrez v. Cobos, 841 F.3d 895, 902-03 (10th Cir. 2016) (enforcing forfeiture of Plaintiff’s




                                                  8
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 9 of 16




excessive force claims, without examining the state of the existing case law sua sponte, where

“counsel did not make any legal argument in the district court to rebut qualified immunity”).

       In the interests of justice, however, and as an alternative to its forfeiture finding, the

Court has examined the County Defendants’ arguments and the applicable case law. After doing

so, the Court concludes that Plaintiff also failed to meet his burden of establishing under the

second prong of qualified immunity that clear authority existed at the time of the searches to

place any reasonable police officer on notice that taking possession of evidence previously and

independently discovered and seized by a suspect’s employer violates that suspect’s Fourth

Amendment rights. In other words, Plaintiff has failed to overcome the County Defendants’

argument that the State Defendants provided consent to search Plaintiff’s desk and locker and the

County Defendants reasonably believed the State Defendants (supervisors at Plaintiff’s

workplace) had actual or apparent authority to do so. See Doc. 87 at 8-9 (arguing “NMBHI had

actual or apparent control over the work areas, as they had lawfully opened Plaintiff’s desk and

locker that was located on NMBHI premises.”).

       “A third party’s consent to search is valid if that person has either the ‘actual authority’ or

the ‘apparent authority’ to consent to a search of that property.” United States v. Kimoana, 383

F.3d 1215, 1221 (10th Cir. 2004). “[A] third party has authority to consent to a search of

property if that third party has either (1) mutual use of the property by virtue of joint access, or

(2) control for most purposes over it.” United States v. Rith, 164 F.3d 1323, 1329 (10th Cir.

1999). Granted, cutting against the County Defendants’ apparent authority argument is Plaintiff’s

allegation that “Deputy Armijo obtained statements from both Mr. Chavez and Frances Tweed,

and consequently learned that they had entered Plaintiff’s secure office [and] cut off the lock he

had on his desk.” Doc. 38 ¶ 27. In other words, Plaintiff alleges the County Defendants were




                                                  9
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 10 of 16




aware of the circumstances under which the State Defendants conducted their search. And, the

County Defendants cite no authority in support of the proposition that the State Defendants’

actions of entering a “secure” office and cutting off Plaintiff’s lock were “lawful.”

        Nonetheless, while relevant to the first prong of the qualified immunity analysis (whether

there was a constitutional violation), Plaintiff’s allegations are insufficient to overcome the

second prong of the qualified immunity analysis (whether the law is clearly established). Having

raised qualified immunity, the County Defendants carry no burden of satisfying the second

prong. Cox v. Glanz, 800 F.3d 1231, 1244-46 (10th Cir. 2015). Instead, Plaintiff carries the

burden to “rebut the Sheriff's no-constitutional-violation arguments, [and] also had to

demonstrate that any constitutional violation was grounded in then-extant clearly established

law.” Id. at 1254. Plaintiff did not do so here.

        Neither the Second Amended Complaint nor Plaintiff’s brief contain facts or arguments

related to whether the County Defendants could have reasonably thought that the State

Defendants had “mutual use of the property by virtue of joint access” or “control for most

purposes over it.” Rith, 164 F.3d at 1329. Plaintiff does not cite, and the Court has not found,

Tenth Circuit or Supreme Court precedent establishing that the doctrine of apparent authority

ceases to apply when an employer removes a lock that an employee has placed on his desk at

work.

        Moreover, the Court has held that Plaintiff cannot relitigate the state court’s conclusion in

the criminal proceedings that the State Defendants’ search was constitutional. Doc. 66 at 23-26.

This is important because Plaintiff’s argument against the County Defendants is that they should

have known the actions of the State Defendants were unconstitutional. Because the premise of

Plaintiff’s argument fails (that the State Defendants acted illegally), so does its conclusion (the




                                                   10
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 11 of 16




County Defendants’ awareness that the State Defendants acted illegally prevents the County

Defendants from relying on the actions of the State Defendants).

        Plaintiff’s argument also fails because the government’s “viewing of what a private party

had freely made available for [its] inspection d[oes] not violate the Fourth Amendment.” United

States v. Jacobsen, 466 U.S. 109, 119 (1984). Whether law enforcement could have taken the

same actions absent the private party search is not relevant. Where “the government agent

merely repeated the private search and inspected what was in plain view,” the Fourth

Amendment does not apply. United States v. Walsh, 791 F.2d 811, 815 (10th Cir. 1986);

Jacobsen, 466 U.S. at 114-15 (“[T]he fact that agents of the private [party] independently opened

the package and made an examination that might have been impermissible for a [law

enforcement] agent cannot render otherwise reasonable official conduct unreasonable.”).2 Thus,

allegations that the State Defendants violated Plaintiff’s constitutional rights in the course of

their workplace search do not, even if true, mean that law enforcement officers then also violated

Plaintiff’s constitutional rights when they took possession of the evidence the State Defendants

illegally seized.

        Plaintiff carries the burden of demonstrating that clear legal authority in existence at the

time the County Defendants conducted their searches placed them on notice that their actions

would violate Plaintiff’s constitutional rights. Plaintiff has failed to identify such legal authority

and the Court is aware of none. Because Plaintiff has not met his burden to show the County


2
  Of course, this doctrine does not apply if the private actor and the government are working in
concert. Walsh, 791 F.2d at 814. However, the Court has dismissed Plaintiff’s allegations of a
conspiracy between all Defendants because the Second Amended Complaint fails to state facts to
support the conclusory allegation of a conspiracy, and because Plaintiff conceded at a hearing
that he is not aware of any support for the claim that the County Defendants and the State
Defendants were engaged in a conspiracy that predated the State Defendants’ first workplace
search. Doc. 66 at 10 n.5, 19.



                                                  11
      Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 12 of 16




Defendants violated clearly established law, the Court grants the County Defendants’ motion to

dismiss Plaintiff’s federal constitutional claims on the basis of qualified immunity.

II.     State-law claims

        The County Defendants also move to dismiss the three remaining state law claims:

unlawful search; malicious abuse of process; and respondeat superior. Doc. 87 at 13-17. In his

response, Plaintiff concedes that the unlawful-search state claims are subject to dismissal under

the applicable statute of limitations. Doc. 91 at 2. Therefore, the Court dismisses Count II of the

SAC without prejudice for lack of subject-matter jurisdiction.

        Turning to the second state law claim, the tort of malicious abuse of process requires a

showing of either (1) filing a complaint without probable cause, or (2) an irregularity or

impropriety suggesting extortion, delay, or harassment, or some other illegitimate end. O’Brian v

Behles, 2020-NMCA-032, ¶ 34. In its June 16, 2020 Order, the Court addressed whether, in the

criminal proceedings below, the state court’s ruling that probable cause supported the criminal

complaint collaterally estopped Plaintiff from bringing a malicious abuse of process claim on the

basis that probable cause did not support the complaint. Doc. 66 at 26-30. The Court held that it

did. Id. The Court noted, however, that “the County Defendants did not address whether

Plaintiff’s state-law misuse of process claim could proceed through the second potential avenue

– procedural impropriety. The Court therefore does not dismiss Count IV (state malicious

prosecution) based on collateral estoppe[l].” Id. at 30.

        Now addressing this second avenue, the County Defendants argue that the SAC does not

contain any allegations of procedural improprieties, such as an irregular use of procedure or

some other act that indicates the wrongful use of judicial proceedings. Doc. 87 at 16. In response,

Plaintiff points to no allegations in the complaint that are relevant to this claim. Instead, Plaintiff




                                                  12
       Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 13 of 16




“requests the opportunity to address the available case law more completely after he has had the

opportunity to conduct the depositions described in the attached Affidavit.” Doc. 91 at 4.

         Plaintiff, however, failed to adequately support this request. The affidavit from Plaintiff’s

counsel did not discuss any procedural improprieties on the part of law enforcement during the

criminal prosecution which Plaintiff expected to uncover in discovery. See generally Doc. 91-1.

In the Tenth Circuit, the party requesting additional discovery must identify “(1) the probable

facts not available, (2) why those facts cannot be presented currently, (3) what steps have been

taken to obtain these facts, and (4) how additional time will enable the party to obtain those facts

and rebut the motion for summary judgment.” Valley Forge Ins. Co. v. Health Care Mgmt.

Partners, Ltd., 616 F.3d 1086, 1096 (10th Cir. 2010) (internal quotation marks and alterations

omitted). Regarding discovery to support a malicious abuse of process claim through the

procedural impropriety avenue, the affidavit of Plaintiff’s counsel fails to meet any of these

requirements. As a result, Plaintiff’s request for additional discovery fails. Further, regarding

Plaintiff’s request for additional briefing, the Court provided Plaintiff the opportunity to submit

additional briefing after its discovery ruling but Plaintiff filed no additional briefing. Doc. 102 at

8-9.

         Turning to whether Plaintiff has stated a claim for malicious abuse of process claim based

on procedural impropriety, Plaintiff cites to nothing in his Second Amended Complaint that

would support such a claim. Nonetheless, to complete its analysis, the Court notes that the

Second Amended Complaint contains the following allegations:

         On November 6, 2015, Plaintiff was charged with felony Possession of a
         Controlled Substance; Misdemeanor Possession of a Controlled Substance; and a
         second felony alleging that he sold or possessed Dangerous Drugs.

         The Hydrocodone that Plaintiff was charged with possessing was prescribed to
         Plaintiff by his physician.



                                                  13
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 14 of 16




          Despite knowing that the Hydrocodone was lawfully prescribed to Plaintiff,
          Deputy Armijo and Undersheriff Madrid pressed charges against Plaintiff.

Doc. 38 ¶¶ 52-54.

          Accepting Plaintiff’s allegations as true, Deputy Armijo and Undersheriff Madrid pressed

charges against Plaintiff for possessing Hydrocodone even though they knew that Hydrocodone

was prescribed to him by his physician. These allegations fit more neatly under the first avenue

of a malicious abuse of process claim (that the prosecution was initiated without probable cause)

than the second avenue (that there were procedural improprieties during the prosecution).

Essentially, Plaintiff’s malicious abuse of process claim is that Deputy Armijo and Undersheriff

Madrid pressed charges against Plaintiff even though they knew there was not probable cause to

support those charges (because Plaintiff had a valid prescription for Hydrocodone). For the

reasons the Court stated in its June 16, 2020 Order, the doctrine of collateral estoppel bars

Plaintiff from relitigating the state court’s determination that probable cause supported the

criminal complaint. Doc. 66 at 26-30.

          Moreover, even if the Court construed Plaintiff’s allegations as an attempt to proceed

down the procedural impropriety path, the relevant statute of limitations would bar Plaintiff’s

abusive misuse of process claim. See NMSA § 41-4-15(A) (providing a two-year statute of

limitations). Plaintiff’s complaint alleges that law enforcement pressed charges against him on

November 6, 2015, despite knowing he had a lawful prescription for the medication. Doc. 38 ¶¶

52-54. But Plaintiff did not file the present case until April 26, 2018, more than two years later.

Doc. 1.

          Faced with these facts, Plaintiff argues that the claim did not accrue, and the two-year

statute of limitations did not begin running, until he was acquitted of two of the three charges and

the third charge was dismissed. Doc. 91 at 2. Plaintiff does not state the dates these acquittals and



                                                   14
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 15 of 16




the dismissal occurred. But, even assuming they occurred after April 26, 2016, the Court would

find the statute of limitations bars this claim.

        The filing of the criminal complaint is the only act described as wrongful in the

complaint. Once law enforcement filed the criminal complaint on November 6, 2015, pursuing

the case became the responsibility of the District Attorney. Moreover, soon after the criminal

complaint was filed, Plaintiff had the opportunity to present evidence to a judge that he had a

lawful prescription to possess the Hydrocodone he was charged with unlawfully possessing.

State v. Massengill, 1983-NMCA-001, ¶ 7, 99 N.M. 283, 284-85; NMRA 6-202(B)(5). In other

words, after the complaint against Plaintiff was filed, the prosecutor and the Court, not law

enforcement who earlier investigated the case, had control over the process.3

        In addition, the Court agrees with Judge Browning’s reasoning in Mata v. Anderson, 685

F. Supp. 2d 1223 (D.N.M. 2010), aff’d on other grounds, 635 F.3d 1250 (10th Cir. 2011). The

New Mexico state law abuse-of-process tort does not require favorable termination of

proceedings in order for a plaintiff to bring the claim. Id. at 1265-66. Because this is not an

element of the claim, the favorable termination does not have any bearing on when the claim

accrued. Id. Instead, the statute “begins to run as soon as the plaintiff knows of the facts on

which he or she is basing the claim.” Id. at 1266. There can be no credible argument that Plaintiff

did not know the facts on which his claim is based as of November 6, 2015: Plaintiff both must




3
  As the Court noted in its June 16, 2020 Order “This analysis does not apply when law
enforcement fabricates the probable cause evidence presented to both the magistrate judge and
district court judge.” Doc. 66 at 29 n.16. This is because an undiscovered fabrication can
continue to affect the process even after law enforcement hands the case off. Here, Plaintiff was
in control of the relevant information he alleges law enforcement omitted; namely, that he had a
valid prescription for the Hydrocodone.



                                                   15
     Case 1:18-cv-00829-SCY-JFR Document 104 Filed 07/14/21 Page 16 of 16




have known about his own lawfully prescribed medications as well as the allegations in the filed

criminal complaint.

       Because the Second Amended Complaint primarily challenges probable cause for the

prosecution, which Plaintiff may not relitigate, and because the relevant statute of limitations

bars the claim, the Court grants the County Defendants’ motion to dismiss Count IV of the SAC.

       Finally, the County Defendants argue, and Plaintiff does not contest, if the underlying

substantive counts are dismissed, then the respondeat superior claim must be dismissed as well.

Doc. 87 at 17. Given Plaintiff’s lack of opposition to this request, the Court grants the

Defendants’ motion and dismisses Count VII.

                                         CONCLUSION

       The Court GRANTS the County Defendants’ Motion For Judgment On The Pleadings On

The Basis Of Qualified Immunity And Other Grounds. Doc. 87. All claims in the Second

Amended Complaint against Sean Armijo, Antoine Whitfield, Anthony Madrid, and the Board of

County Commissioners of San Miguel County are DISMISSED.



                                              _____________________________________
                                              STEVEN C. YARBROUGH
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by consent




                                                 16
